Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 30 April 2021.  These drawings are accepted.
Specification
The amendments to the specification filed 30 April 2021 are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Carrithers on 7 May 2021.

The application has been amended as follows: 
In claim 9, line 31, “a fourth lug” has been changed to --a fourth corner-- to provide the antecedent basis for the fourth corner recited in line 33.
In claim 21, one of the redundant recitations of “The” at the beginning of the claim has been deleted (i.e. “The  The” has been changed to --The--).
In claim 22, one of the redundant recitations of “The” at the beginning of the claim has been deleted (i.e. “The  The” has been changed to --The--).


Allowable Subject Matter
Claims 1, 4, 6, 8-10, and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or render obvious, in combination with the other limitations recited in independent claims 1, 9, and 10, the valve body manifold including integrally formed standoff lugs projecting from the rear surface for positioning the rear surface with respect to a support between wall studs in combination with the manifold including four corners in between the four nipples/ports of the manifold, wherein the four corners have threaded apertures for cooperatively engaging a threaded member and holding the manifold to the support.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Ouyoung (US 6,880,565) discloses in Figs. 2-9 a valve body manifold 10 comprising integrally formed standoff lugs projecting from the rear surface of the valve body manifold 10 (where the flow limiting valves are inserted at the inlets 11, 12, as shown in Figs. 2-3, 5-6, and 8-9) and four corners integrally formed with the valve body manifold in between the four nipples, but lacks teaching that the stand off lugs position the valve body manifold relative to a support behind the manifold.  Yang (US 2012/0145258) discloses in Figs. 1-3 four corners 12 integrally formed with the valve 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753